_____________

                                    No. 96-1295WM
                                    _____________

United States of America,                 *
                                          *
                   Appellee,              *   Appeal from the United States
                                          *   District Court for the Western
     v.                                   *   District of Missouri.
                                          *
Larry C. Whitmore,                        *   [UNPUBLISHED]
                                          *
                   Appellant.             *
                                    _____________

                         Submitted:    September 10, 1996

                           Filed:    September 19, 1996
                                    _____________

Before FAGG, HEANEY, and MURPHY, Circuit Judges.
                              _____________


PER CURIAM.


     Larry C. Whitmore challenges the sufficiency of the evidence to
support    his   convictions    for    possession   with      intent   to   distribute
methamphetamine    and    possession    with   intent    to   distribute    marijuana.
Contrary to Whitmore's view, the record contains strong evidence of
Whitmore's guilt.       Discussion of the fact-based issues presented by this
appeal    will   serve   no   useful   purpose.     We     thus   affirm    Whitmore's
convictions.     See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.